Hall, Justice.
[Davis, receiver of Welch & Bacon, proceeded to foreclose a mortgage on certain land, against W'. J. Hall. Defendant filed a plea, in brief, as follows: The land of which that involved in this suit was a part was purchased by defendant’s father, W. W. Hall, and one Rut-land, jointly, and a deed" taken in the name of Rutland. On a division, the mortgaged land fell to the share- of defendant’s father'. There was a judgment outstanding against him at the time, and Welch & Bacon were afraid it would interfere with the collection of their claim against him." They induced defendant, who was young and inexperienced, to take a deed from Rutland in his name and give the mortgage to- them, assuring him that they would not hurt him, and' promising that W. W. Hall should also sign the notes and mortgage; that he was then absent, and never authorized the mortgage or the taking of the deed by defendant, and always claimed the land and does so yet; that there was no consideration for this defendant to sign *102the notes or mortgage; that he did not and never had owed the debt to Welch & Bacon; and that he had been fraudulently induced by them to sign without consideration, on the assurances and promises stated; and that W. W. Hall was insolvent.
On demurrer, these pleas were stricken, and a rule absolute was granted. Defendant excepted.]